        Case 1:20-cv-00550-GSA Document 6 Filed 08/07/20 Page 1 of 1

 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      JUAN FRANCISCO MENDOZA                             No. 1: 20 -cv-00550-GSA
 7    MENDEZ,
                                                         ORDER LIFTING STAY TO PERMIT
 8                       Plaintiff,                      PLAINTIFF’S PAYMENT OF FILING
                                                         FEE AND SERVICE UPON DEFENDANT
 9           v.

10    ANDREW SAUL, Commissioner of Social
      Security,
11
                         Defendant.
12

13
            On April 16, 2020, Plaintiff Juan Francisco Mendoza Mendez filed the above-captioned
14
     complaint. Doc. 1. On April 20, 2020, the Court entered an order staying proceedings in this
15
     matter pursuant to General Order No. 615. Doc. 3. Upon reconsideration of General Order No.
16
     615, the Court has determined that the General Order contemplated (1) Plaintiff’s payment of the
17
     filing fee and (2) issuance of a summons and service of the complaint upon Defendant despite
18
     staying proceedings in all other regards.
19
            Accordingly, it is hereby ORDERED that the stay in this matter shall be lifted for the
20
     limited purpose of the (1) issuance of an order approving Plaintiff’s motion to proceed in forma
21
     pauperis or Plaintiff’s payment of the filing fee; and, (2) issuance of the summons by the Clerk of
22
     Court to permit service of the complaint on Defendant. In all other regards, the stay of
23
     proceedings of this case shall continue until further order of this Court.
24

25   IT IS SO ORDERED.
26      Dated:     August 6, 2020                              /s/ Gary S. Austin
27                                                     UNITED STATES MAGISTRATE JUDGE

28
                                                        1
